Citation Nr: 0625440	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of balance, to 
include as secondary to bilateral hearing loss.

4.  Entitlement to service connection for duodenal ulcer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss, 
tinnitus, loss of balance, and duodenal ulcer.  The RO noted 
that a previous rating decision had denied the service 
connection claim for a duodenal ulcer; but since there is no 
evidence of a previous claim, the Board will evaluate the 
issue as an original claim.  Of note is the fact that the 
veteran's claim folder was rebuilt, apparently having been 
misplaced by VA.  The veteran testified at an RO hearing in 
February 2004.  In September 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, a condition he describes as loss of balance, 
to include as secondary to bilateral hearing loss, and 
duodenal ulcer.  He contends that his hearing loss and 
tinnitus are related to his in-service exposure to acoustic 
trauma as a field radio operator.  His representative 
mentioned in the Board hearing that his loss of balance might 
be related to his hearing loss, in addition to service.  The 
veteran also stated that while he did not receive treatment 
for ulcers in service, they were diagnosed at the VA Medical 
Center (VAMC) in Temple, Texas within one year of his 
discharge.

The RO notified the veteran in December 2001 that VA was 
unable to locate his claims file and requested that he send 
any correspondence previously received from VA.  In April 
2002 and October 2002, the RO requested copies of the service 
medical records from the National Personnel Records Center 
(NPRC), but the NPRC responded that the service medical 
records had been sent to the RO in December 1972.  The RO 
made two requests to the VAMC in Temple Texas, where the 
veteran indicated he received treatment for his ulcer within 
one year after service.  However, the VAMC never responded to 
the RO's requests.  

VA has a heightened obligation to assist the veteran in the 
development of his case when records in the possession of the 
government are presumed to have been destroyed or lost.  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Upon 
review, VA has not satisfied this obligation.  The veteran 
was not notified of alternative information that could be 
used to supplement the record, specifically statements or 
contemporaneous letters from family, friends, or fellow-
service men, who could attest to his military occupational 
specialty in service.  Also, additional efforts should be 
made to get a response from the VAMC in Temple, Texas for any 
ulcer treatment records in 1972.  VA is on notice that such 
evidence exists and is pertinent to the current service 
connection claim for duodenal ulcer.  While the RO has twice 
requested these records, VA must make reasonable efforts to 
obtain this evidence, which includes receiving a negative 
response from the VAMC if no records are available.  See 38 
C.F.R. § 3.159(c)(2).  The veteran also stated that he has 
received private treatment for his hearing loss, tinnitus, 
and loss of balance from 2002 to present at the Scott and 
White Clinic.  Although some 2001-2002 records from that 
clinic are in the claims file, they do not reflect treatment 
for hearing problems.  Therefore, reasonable efforts should 
be made to obtain additional records from the clinic.  See 38 
C.F.R. § 3.159(c)(1).  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
including the new notice requirements, 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) for the service 
connection claims for bilateral hearing 
loss, tinnitus, loss of balance, to 
include as secondary to hearing loss, and 
duodenal ulcer.  The AMC should request 
that the veteran provide any available 
evidence from alternative sources that 
could be used to supplement the record, 
specifically, statements or 
contemporaneous letters from family, 
friends, or fellow servicemen, who could 
attest to his military occupational 
specialty, or any other information he has 
regarding this matter.

2.  The AMC/RO should make another attempt 
to obtain any ulcer treatment records 
dated from September 1971 to September 
1972 from the VAMC in Temple, Texas.  
Additional efforts should be made to 
ensure that a negative response is 
received if no records are available.

3.  The AMC/RO should attempt to obtain 
any treatment records for hearing loss, 
tinnitus, and loss of balance from the 
Scott & White Clinic, Attn: Release of 
Information, 7700 Fishpond Road, Waco, 
Texas 76710.  A signed release form is 
already of record.  If, after making 
reasonable efforts, the AMC is unable to 
obtain these records, the AMC should 
notify the veteran as such, and allow him 
an opportunity to respond.

4.  After completion of #1-3, the AMC/RO 
should schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
any hearing loss, tinnitus, and loss of 
balance.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  

Specifically, the examiner should 
determine whether the veteran currently 
has hearing loss, tinnitus, or loss of 
balance.  If so, the examiner should 
determine whether it is very likely, at 
least as likely as not (a probability of 
50 percent or better), or highly unlikely 
that any of these conditions are related 
to in-service exposure to acoustic trauma.  
The examiner also should determine whether 
the veteran's loss of balance is related 
to his hearing loss disability.
 
The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


